DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered. Claims 1 and 3 – 17 are pending in this application. Claims 18 and 19 stand withdrawn.

Response to Arguments
In the Remarks, the applicant presents the same arguments as were presented in the response filed on 05/10/2022. The examiner responded in the advisory action. Since the applicant presents no new arguments in the current Remarks, the examiner simply repeats the same response as was given earlier in the advisory action.

In the paragraph connecting pages 7 and 8 of the Remarks, the applicant states that Wuidart calculates the distance based on either a voltage at node 30 or a voltage at node 34. The examiner agrees with the applicant.

With respect to the second full paragraph on page 8 of the Remarks, the examiner would like to correct the applicant’s statement that “adjustable capacitance tuning value” was allegedly mapped in the final office action to “signal CTRL” in the rejection of claim 1. However, the previous version of the rejected claim 1 did not even have anything related to the terms “adjustable capacitance”. It simply stated “a tuning value” without specifically referring to the “adjustable capacitance”. An “adjustable capacitance” was introduced only in claim 2, now canceled. Therefore, the examiner could not have made such mapping in claim 1 as alleged by the applicant. Further, the examiner alternatively mapped “a tuning value” to either a variable value that the CTRL output of the circuit 21 may take while controlling the capacitive element 24, or to the instant value of the variable capacitor 24.

In the first complete paragraph on page 8 of the Remarks, the applicant makes an erroneous conclusion that “Wuidart “does not calculate the distance … based on the adjustable capacitance tuning value” as stated in Claim 1…” The applicant also appears to refer to the examiner’s statement in the final office action (see third complete paragraph on page 8 of the Remarks) erroneously stating that the office action allegedly admits that “Wuidart is not using any “adjustable capacitance tuning value” to “calculate the distance”, as recited in Claim 1 but is instead only based on the voltage across the capacitor [24]”.

The applicant’s allegation with respect to the statement by the examiner in the final office action is improper since the examiner never stated that. Here is what the final office action actually stated on page 6:
“As may be seen, Wuidart is explicit that the distance is determined using the voltage across the variable capacitor and the voltage depends from the current value of the capacitor. Therefore, contrary to the applicant’s argument, Wuidart definitely uses capacitance by means of measuring the voltage across the capacitor to determine the distance.”

Thus, the examiner clearly stated that although it is the voltage across the variable capacitor which is used to determine the distance, the voltage itself depends on the current value of the capacitor, and which is sufficient to meet the claim language.

Indeed, in their argument, the applicant seems to allege that the “adjustable capacitance tuning value” needs to be directly used in distance calculation. However, the claim does not require that. Here is the limitation of the claim as amended which is being argued (italics by the examiner):
“wherein the controller is configured to calculate the distance, between the first conductive surface and the second conductive surface, based on the adjustable capacitance tuning value.”

As may be seen, the distance calculation only needs to be “based on” the adjustable capacitance tuning value, but there is no requirement that the adjustable capacitance tuning value be directly used in the distance calculation.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., alleged direct usage of the “adjustable capacitance tuning value” in the distance calculation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With respect to the circuitry shown in FIG 7 of Wuidart, which was used by the examiner in the rejection of this specific limitation, and in which the voltage across capacitor 24 is used to determine the distance, it is well known that the voltage across capacitor UC may be defined as UC=I*XC, where I is current across the capacitor and XC is its impedance. However, the impedance across the capacitor can be defined as
            
                
                    
                        X
                    
                    
                        C
                    
                
                =
                
                    
                        1
                    
                    
                        ω
                        C
                    
                
            
        
Where C is the current value of the capacitor. Therefore, the voltage across the capacitor becomes
            
                
                    
                        U
                    
                    
                        C
                    
                
                =
                
                    
                        I
                    
                    
                        ω
                        C
                    
                
            
        
Further, distance in Wuidart is based on the voltage across the capacitor, which is also based on the current capacitance value. Therefore, distance d is thus also based on the current capacitance value (“adjustable capacitance tuning value”), as the claim requires:             
                d
                =
                f
                
                    
                        
                            
                                U
                            
                            
                                C
                            
                        
                    
                
                =
                f
                (
                
                    
                        I
                    
                    
                        ω
                        C
                    
                
                )
            
        .
In other words, although the “adjustable capacitance tuning value” is not directly used in the distance calculation in Wuidart, the distance is based on the voltage across capacitor which is based on the current capacitance value which is sufficient to meet the claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second conductive surface" twice.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second conductive surface" twice.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second conductive surface" twice.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second conductive surface".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the second conductive surface".  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 – 17 are also rejected as being dependent from the rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20170068437 (Warren).
Regarding claim 1, Wuidart teaches “A wireless device (terminal 1' shown in FIG 4 with corresponding description), comprising:
a first near-field communications device (terminal 1' shown in FIG 4 with corresponding description), including a near-field transmitter (col. 6 line 18: an amplifier or antenna coupler 3), a near-field receiver and a controller (both receiver and controller are implemented by the circuit 21 in FIG 4. Operation is partially described in col. 7 lines 10 – 21)…”
“…wherein the near-field device includes an adjustable capacitance tuning value specifically configured to set a near-field resonance frequency of the near-field transmitter and the near-field receiver (col. 6 lines 28 – 30: capacitive element 24 is an element of variable capacitance, controllable by a signal CTRL. Therefore, “an adjustable capacitance tuning value” is mapped to the value of the variable capacitor 24 at any given point in time.  Col. 3 lines 47 – 52: The oscillating circuits of the terminal and the transponder are tuned on their resonance frequency, set at 13.56 MHz. This tuning aims at maximizing the energy diffusion to the transponder. Since variable capacitance 24 is directly connected to the coil L1, the value of the capacitance 24 sets “a near-field resonance frequency of the near-field transmitter and the near-field receiver” as part of the resonating circuit);
wherein the near-field transmitter is configured to transmit near-field signals (col. 1 lines 51 – 59, col. 2 lines 13 – 28 and col. 6 lines 23 - 27 disclose data transmission from the terminal 1 (or 1’) or at least generation of unmodulated field. As may be seen, this demonstrates that Wuidart’s device is “configured to transmit near-field signals”.) and the near-field receiver is configured to receive near-field signals (col. 7 lines 15 – 21: demodulating the signal coming from the transponder and which may be received by the oscillating circuit. Thus, comparator 21 provides signal Rx restoring a possible back modulation received from a transponder. As may be seen, this demonstrates that Wuidart’s device is “configured to receive near-field signals”.);
wherein the controller is configured to change the adjustable capacitance tuning value in order to keep the near-field resonance frequency constant when a distance…” “…changes (col. 6 lines 32 – 42: a regulation of the current phase in antenna L1 with respect to a reference signal REF is performed by varying the capacitance (using the variable CTRL signal) which is the same as recited “to change the adjustable capacitance tuning value” of the oscillating circuit of terminal 1' so as to maintain the current in the antenna in constant phase relation with the reference signal. Col. 7 lines 35 – 42: The fact of regulating the phase of the oscillating circuit on a reference value enables that the distance variation of a transponder entering the field of the terminal only translates as a modification of the real part of the impedance of this oscillating circuit.  All variations that would tend to modify the imaginary part of this impedance by the load formed by the transponder are compensated by the phase regulation loop.  Summarizing, change in the distance results in variation only of the real part of the impedance because of the regulation of the phase of the oscillating circuit through changing the value of the capacitance 24. The imaginary part of the impedance is kept constant by the phase regulation loop. Since the resonance frequency depends on the imaginary part of the impedance, which stays constant under the regulation, the resonant frequency also stays constant. In other words, different values for the distance correspond to different values for the capacitance 24 which is changed through the CTRL input (“to change the adjustable capacitance tuning value”).); and
wherein the controller is configured to calculate the distance…” “…based on the adjustable capacitance tuning value (Col. 8 lines 14 – 21: an information that is a function of the distance separating the transponder from the terminal may be deduced from a variation of the impedance, and, more specifically, of the real part of this impedance. Col. 9 lines 1 – 19: FIG. 7 shows a second embodiment of a distance detector.  The voltage is measured across capacitive element 24, more specifically between the junction point 34 of inductance L1 and element 24, and ground 2m. Since the voltage across the capacitance 24 generally depends on its value, this means that voltage across the capacitance is “based on the adjustable capacitance tuning value” being in effect for the particular distance. The actual distance determination is performed by the microprocessor 6 in FIG 7. Additionally, determining the distance is disclosed in abstract, col. 4 lines 45 – 49, col. 5 lines 37 – 39, col. 10 lines 2 – 10, 18 – 21. Elaborating on this, it is well known that the voltage across capacitor UC may be defined as UC=I*XC, where I is current across the capacitor and XC is its impedance. However, the impedance across the capacitor can be defined as                         
                            
                                
                                    X
                                
                                
                                    C
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    ω
                                    C
                                
                            
                        
                     , where C is the current value of the capacitor. Therefore, the voltage across the capacitor becomes                         
                            
                                
                                    U
                                
                                
                                    C
                                
                            
                            =
                            
                                
                                    I
                                
                                
                                    ω
                                    C
                                
                            
                        
                     . In Wuidart, the distance is calculated from (and is thus “based on”) the voltage across the capacitor, which is also based on the current capacitance value, as shown above. Therefore, distance d is thus also based on the current capacitance value (“adjustable capacitance tuning value”), as the claim requires:                         
                            d
                            =
                            f
                            
                                
                                    
                                        
                                            U
                                        
                                        
                                            C
                                        
                                    
                                
                            
                            =
                            f
                            (
                            
                                
                                    I
                                
                                
                                    ω
                                    C
                                
                            
                            )
                        
                    .).”

Wuidart does not disclose that the first near field device is “configured to be coupled to a first conductive surface” and that the distance is “between the first conductive surface and the second conductive surface”.
Wuidart discloses interaction between an electromagnetic reader and transponder and specifically distance measurements as well as phase regulation of the oscillating circuit of the reader. The latter feature allows to avoid possible problems of tolerance of the sizing of the oscillating circuit components and the drift of these components in operation (see col. 7 lines 30 - 34), while the former feature may be used, for example, to switch the system to one operating mode or another according to the distance to the transponder (col. 3 lines 53 – 60). Col. 10 list examples of many different applications of the system including access control, etc.

Warren in par. 0065 teaches an access control system in which RFID tags can be used to provide keyless locking and unlocking of a vehicle door. As a driver approaches the vehicle door, a RFID reader located in the door handle or door in the vehicle reads the identifying information contained on the RFID tag. A processing system uses this identifying information to determine if access to the vehicle should be granted, and if so, sends a signal to the vehicle door to unlock.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was effectively filed to utilize the system of Wuidart in the access control application of Warren. Doing so would have allowed to avoid possible problems of tolerance of the sizing of the oscillating circuit components and the drift of these components in operation (see Wuidart, col. 7 lines 30 - 34), while allowing to switch the system to one operating mode or another according to the distance to the transponder (see Wuidart, col. 3 lines 53 – 60).
When the electromagnetic reader of Wuidart (“a first near-field communication device”) is used in the system of Warren and is located in the vehicle’s door, which is known to be metallic, the outside surface of the door would correspond to recited by the claim “a first conductive surface” and the reader itself would be “coupled to a first conductive surface”, whether directly or indirectly, thus meeting the limitation of the claim. Similarly, when the reader is located in the door handle, whether it is conductive or nonconductive, it would still be “coupled to a first conductive surface” represented by the outside surface of the metallic door, whether directly or indirectly.

Further, Warren in Fig. 1 and par. 0036 teaches a jewelry piece 100 with an interchangeable RFID tag (would be equivalent to Wuidart’s transponder). Fig. 2 and par. 0041 disclose internal structure of the jewelry piece 100. As may be seen, the RFID tag is positioned between top spacer 4 and bottom spacer 10 composed of metal alloys (“the second conductive surface”). Par. 0044: the ring 16 itself is formed from stainless steel, precious metal (gold, silver, platinum, and the like), also representing “the second conductive surface”, just as the skin of the user’s finger where the ring would be worn on.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was effectively filed to further implement Wuidart’s transponder as the RFID tag containing ring of Warren. Doing so would have provided a convenient and unobtrusive way to carry an RFID tag that is less likely than a badge, key fob, or other RFID tag carrier to be lost or damaged (see Warren, par. 0067).
When the transponder of Wuidart is implemented as the ring of Warren, Wuidart’s system would measure a distance between the electromagnetic reader located in the vehicle’s door and the transponder located in the ring. However, since the RFID tag in the ring would be positioned right on or in close proximity to the “second conductive surface” (represented by either metallic top spacer 4, bottom spacer 10 or the ring 16 itself, or the skin of the user’s finger), the distance would also be measured between the electromagnetic reader and “the second conductive surface” within or proximate to the ring. Further, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to calibrate the distance measurement for the electromagnetic reader located in the vehicle’s door in such manner as to perform it specifically between the external surface of the door (“the first conductive surface”) (rather than antenna coil of the reader) and “the second conductive surface” within or proximate to the ring, by subtracting any distance between the external surface of the door and the antenna coil of the reader, since this type of measurement would give more accurate measurement with respect to where the ring (and thus the user) is located in relation to the exterior surface of the vehicle’s door rather than in relation to the actual position of the reader which may be inside of the door. This would have been consistent with the stated purpose of Wuidart (col. 3 lines 53 – 60) of selecting operating mode based on the actual position of the transponder so that the access system disclosed by Warren would more correctly judge where the user is located.

Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.

Regarding claim 3, Wuidart does not explicitly disclose “wherein a magnitude of the adjustable capacitance tuning value is configured to decrease when the distance between the first conductive surface and the second conductive surface decreases; and wherein the magnitude is configured to increase when the distance between the first conductive surface and the second conductive surface increases.”
However, there are only two possible options of the relationship between the magnitude of the adjustable capacitance and the distance: 1) as recited by the claim, and 2) an opposite relationship in which the adjustable capacitance magnitude increases with decrease of the distance.
Since the number of options is small and well understood, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to try both types of relationships including the one recited by the claim with the expectation of success since, according to the Supreme Court, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. 82 USPQ2d at 1397.
Regarding claim 7, Wuidart teaches “wherein the controller calculates the distance without transmitting or receiving data to or from any other near-field device coupled to the second conductive surface (abstract: determining the distance without requiring any transmission from the transponder to the terminal. Col. 5 lines 40 – 44: The fact of using the information directly on the carrier (for example, at 13.56 MHz) enables determining the distance without requiring any information transmission from the transponder itself.).”
Regarding claim 10, Wuidart teaches “wherein the near-field signal is a near-field electro-magnetic induction (NFEMI) signal (this is generally the type of signal produced by the antenna coil L1 in FIG 4 when fed with alternating high-frequency current);
and wherein the near-field transmitter or receiver is configured to either set the near-field resonance frequency (setting resonance frequency was addressed in the rejection of claim 1 above in this section) or a bandwidth of the wireless device.”
Regarding claim 11, Wuidart in combination with Warren teaches “wherein the first conductive surface is either a user's body, a vehicle (in the rejection of claim 1 above, it was explained the obviousness of utilizing Wuidart’s electromagnetic reader in the access system of the vehicle, in which it would be coupled to “the first conductive surface” represented by the exterior surface of a vehicle’s door), or a robot.”
Additionally or alternatively, recited by the claim limitation merely represents a statement of intended use or environment in which the device is used and thus this recitation does not have to be given patentable weight. “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987).
Regarding claim 12, Wuidart in combination with Warren teaches or fairly suggests “wherein the first conductive surface is a position on or proximate to an assembly line (in the rejection of claim 1 above, it was explained the obviousness of utilizing Wuidart’s electromagnetic reader in the access system of the vehicle, in which it would be coupled to “the first conductive surface” represented by the exterior surface of a vehicle’s door. The condition recited by the claim (“a position on or proximate to an assembly line”) would be met during assembly of the vehicle which is normally done “on or proximate to an assembly line”. In other words, during assembly of the vehicle, the exterior surface of the door “the first conductive surface” would be positioned “on or proximate to an assembly line”).”
Additionally or alternatively, recited by the claim limitation merely represents a statement of intended use or environment in which the device is used and thus this recitation does not have to be given patentable weight. “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20170068437 (Warren) as applied to claim 1 above, and further in view of US 20100328045 (Goto).
Regarding claim 4, Wuidart does not teach “further comprising an adjustable resistance configured to set a bandwidth of the near-field transmitter and the near-field receiver.”
Goto also teaches in FIG 13 with corresponding description a noncontact reader device which includes "n" resistors 113R1 through 113Rn, and "n" switch circuits 114SW1 through 114SWn (see paragraph 0071). As further stated in paragraphs 0072 – 0073, switching these resistors on and off varies the Q-factor of the antenna circuit. As may be seen from FIG 1, varying Q-factor changes effective bandwidth of the resonance circuitry. For example, 3 dB bandwidth at Q=20 appears to be twice as wide as the 3 dB bandwidth at Q=40. In other words, Goto teaches “an adjustable resistance (resistors 113R1 through 113Rn together with corresponding switches 114SW1 through 114SWn) configured to set a bandwidth (switching these resistors on and off varies the Q-factor of the antenna circuit. As may be seen from FIG 1, varying Q-factor changes effective bandwidth of the resonance circuitry) of the near-field transmitter and the near-field receiver.”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Goto switchable resistors in the resonance antenna circuitry, in the system of Wuidart. Doing so would have allowed to vary the Q-factor depending on the inter-antenna distance in effect (see Goto, paragraph 0196). This would have allowed to keep the Q-factor as large as possible over long distances (see Goto, paragraph 0193), thus increasing the speed and reliability of communication.
Regarding claim 5, Wuidart in combination with Goto teaches or fairly suggests “wherein the adjustable resistance magnitude decreases when the distance between the first conductive surface and the second conductive surface decreases; and wherein the adjustable resistance magnitude increases when the distance between the first conductive surface and the second conductive surface increases (this relationship may be derived from FIG 15 showing, particularly for the highest communication speed, that with increase in the distance, the Q-factor is increased. This can only be done with increasing the total resistance connected in parallel with the antenna shown in FIG 13).”

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20170068437 (Warren) as applied to claim 1 above, and further in view of US 20170324170 (Kerselaers).
Regarding claim 8, Wuidart does not teach “wherein the near-field signal is a non-propagating quasi-static electric near-field signal; and wherein the first conductive surface is configured to conduct the non-propagating quasi-static electric near-field signal.”
Kerselaers in FIG 1 and paragraph 0043 teaches an antenna 100 which includes a coil antenna 105 (magnetic antenna) in conjunction with a short loaded dipole 120 (electric antenna). Through the antenna dipole 120, the device “hosts non-propagating quasi-static electric near-field signals”.
Therefore, based on similarity of the antennas (both Wuidart and Kerselaers have a coil as a magnetic antenna), it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, to try to utilize disclosed by Wuidart method in a device having the antenna disclosed by Kerselaers. Doing so would have expanded the usage of a device to include the devices capable of communicating through human body (see Kerselaers, paragraphs 0003, 0005, 0039, 0041 and 0043).
In the device of combined Wuidart, Warren and Kerselaers’s disclosures, the conductive exterior surface of the vehicle’s door (“the first conductive surface”) is inherently capable to and is “configured to conduct the non-propagating quasi-static electric near-field signals.”
Regarding claim 9, Wuidart teaches “…wherein the near-field transmitter or receiver is configured to either set the near-field resonance frequency (setting resonance frequency using variable capacitance 24 was addressed in the rejection of claim 1 above) or a bandwidth of the wireless device.”
Wuidart does not teach “wherein the near-field signal is a near-field electro-induction (NFEI) signal.”
Kerselaers in FIG 1 and paragraph 0043 teaches an antenna 100 which includes a coil antenna 105 (magnetic antenna) in conjunction with a short loaded dipole 120 (electric antenna). Through the antenna dipole 120, the device is “configured to transmit or receive a near-field electro-induction (NFEI) signal”.
Therefore, based on similarity of the antennas (both Wuidart and Kerselaers have a coil as a magnetic antenna), it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to try to utilize disclosed by Wuidart method of setting the resonance frequency together with all other disclosed features in a device having the antenna disclosed by Kerselaers. Doing so would have expanded the usage of a device to include the devices capable of communicating through human body (see Kerselaers, paragraphs 0003, 0005, 0039, 0041 and 0043).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20170068437 (Warren) as applied to claim 1 above, and further in view of US 6236333 (King).
Regarding claim 13, Wuidart in combination with Warren does not teach “wherein the controller is configured to record a set of the distances within a time period; and wherein the controller is configured to output an authentication signal if the set of distances corresponds to a stored set of distances.”
Warren teaches usage of the system in the vehicle to unlock the door.
On the other side, King teaches “wherein the controller is configured to record a set of the distances within a time period (col. 2 lines 50 – 52: the key fob 22 approaching the sensor (FIG. 2a). Col. 2 line 62 – col. 3 line 10: the magnitude of the magnetic field 48 is generally indicative of the distance of the key fob 22 from the sensor 30. When the magnitude of the magnetic field 48 exceeds the wake-up threshold 52 for a predetermined period of time t1, the controller 40 wakes up and enters full power mode. If the magnitude of the magnetic field 48 exceeds the interrogate threshold 50 for a predetermined time period t2, the controller 40 via the transmitter/receiver 42 transmits an interrogate signal. In other words, the magnitude of the signal is representative of the distance, and in order for the controller to recognize that the magnetic field 48 exceeds the threshold 50 for the predetermined time period (“within a time period”) it must necessarily keep track of the magnetic field magnitude at least for this time period, thus “record a set of the distances” through their corresponding magnitude); and wherein the controller is configured to output an authentication signal if the set of distances corresponds to a stored set of distances (Col. 2 line 62 – col. 3 line 10: As is shown in FIGS. 2a-c, the magnitude of the magnetic field 48 is compared to a first interrogate threshold 50 and a second wake-up threshold 52, which is less than the interrogate threshold 50 (both thresholds corresponding to “a stored set of distances”). If the magnitude of the magnetic field 48 exceeds the wake-up threshold 52, and then interrogate threshold 50 for a predetermined time period t2 (“if the set of distances corresponds to a stored set of distances”), the controller 40 via the transmitter/receiver 42 transmits an interrogate signal (which represents “an authentication signal”). Col. 3 lines 20 – 27: If the magnitude of the magnetic field 48 is increasing over time, as shown in FIG. 2a (“if the set of distances corresponds to a stored set of distances”), and has exceeded the predetermined time period t2, the controller 40 determines that the key fob 22 is approaching the door 34a-e associated with the sensor 30a-e which generated the profile in FIG. 2a. The controller 40 then deactivates the actuator 36a-e associated with that sensor 30a-e to unlock the door 34a-e that the key fob 22 is approaching, which is another example of “output an authentication signal”.).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by King method of unlocking the vehicle’s door based on approaching user having the key fob, in the system of combined Wuidart and Warren’s disclosures. Doing so would have, by monitoring the distance to the key fob, allowed to determine if the key fob (and the driver) is approaching the associated door, moving away from the associated door, or simply passing by, thus either automatically unlocking the vehicle’s door, locking it, or simply doing nothing (see King, col. 1 lines 48 - 58), thus increasing convenience to the user.
Regarding claim 14, Wuidart in combination with King teaches “wherein the authentication signal at least one of: activates an electronic device, permits entry to a secure space (King: unlocking the vehicle’s door thus permitting the entry into the secure space of the vehicle), indicates that a procedure has been correctly followed, and/or indicates that a quality assurance procedure has been performed.”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20170068437 (Warren) as applied to claim 1 above, and further in view of US 20070001814 (Steinke).
Regarding claim 15, Wuidart does not teach “wherein the controller is configured to generate an acoustic signal having an amplitude and/or frequency modulated by the distance.”
Steinke in paragraph 0023 teaches the RFID reader 202 including a feedback component 225 which may comprise auditory feedback. An audible signal may be generated when an RFID tag is read. The audible signal may change in pitch as the distance to the tag varies (“an acoustic signal having an amplitude and/or frequency modulated by the distance”). The auditory feedback may also include a sequence of tone-beeps that increase or decrease in frequency in response to detecting an increasing distance between the reader and the tag.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include a feedback in the form of audible signal with varying pitch depending on the distance, as disclosed by Steinke, in the system of combined Wuidart and Warren’s disclosures. Doing so would have allowed the user to know, when approaching the door of the vehicle, that the vehicle has recognized the tag worn by the user.

Claims 1, 3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20050007296 (Endo).
Regarding claim 1, Wuidart teaches “A wireless device, comprising:
a first near-field communications device, including a near-field transmitter, a near-field receiver and a controller…”
“…wherein the near-field device includes an adjustable capacitance tuning value specifically configured to set a near-field resonance frequency of the near-field transmitter and the near-field receiver;
wherein the near-field transmitter is configured to transmit near-field signals and the near-field receiver is configured to receive near-field signals;
wherein the controller is configured to change the adjustable capacitance tuning value in order to keep the near-field resonance frequency constant when a distance…” “…changes; and
wherein the controller is configured to calculate the distance…” “…based on the adjustable capacitance tuning value (the above portion of the claim is rejected over Wuidart as explained above in section 11).”

Wuidart does not disclose that the first near field device is “configured to be coupled to a first conductive surface” and that the distance is “between the first surface and the second conductive surface”.
Wuidart does not disclose how the antenna L1 of the interrogator shown in FIG 4 is physically implemented, nor does he disclose how the antenna L2 of the transponder shown in FIG 1 is physically implemented, thus leaving this to the discretion of a person of ordinary skill in the art reading his disclosure.

Endo teaches an antenna which is used for a transponder such as a tag or a reader/writer (see paragraph 0002). Particularly, with respect to FIG 1 – 2 with corresponding description starting in paragraph 0107, Endo teaches an antenna coil 10 comprising an air-core coil 12 and a non-magnetic conductive plate 14 layered on a surface of the air-core coil 12. The conductive plate 14 is made of a copper, a copper alloy, or an aluminum, or an aluminum alloy so as to be bonded on a surface of the air-core coil 12 (see paragraphs 0115 and 0117).
Therefore, would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the structure of near field antenna 10 disclosed by Endo to physically implement the antennas L1 and L2 of the interrogator and transponder, respectively, of Wuidart simply as design choice with predictable results and to fill in where Wuidart is silent since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). Doing so would have also allowed to block the air-core antenna coil from the object to which it is attached electrically; thus preventing the self-inductance in the air-core coil 12 from varying and the Q value from decreasing (see Endo, paragraph 0117).
When both antenna coils L1 and L2 of Wuidart are implemented using the structure disclosed by Endo, the first near field device (the interrogator of Wuidart in FIG 4) is “configured to be coupled to a first conductive surface” represented by Endo’s non-magnetic conductive plate 14 on which the antenna coil L1 would be directly positioned, while the transponder antenna coil L2 in FIG 1 of Wuidart would be positioned on a similar non-magnetic conductive plate 14 being “the second conductive surface”. Thus, the distance between the antenna coils L1 and L2 detected in Wuidart would directly correspond to the distance between corresponding non-magnetic conductive plates on which respective antennas are placed.
Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.
Regarding claims 3, 7 and 10, these claims are rejected as unpatentable over Wuidart because of the same reasons as stated in the rejection of same claims in section 11 above.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20050007296 (Endo) as applied to claim 1 above, and further in view of US 20100328045 (Goto).
Regarding claims 4 and 5, these claims are rejected as unpatentable over Wuidart in view of Goto because of the same reasons as stated in the rejection of same claims in section 12 above.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20050007296 (Endo) as applied to claim 1 above, and further in view of US 20170324170 (Kerselaers).
Regarding claims 8 and 9, these claims are rejected as unpatentable over Wuidart in view of Kerselaers because of the same reasons as stated in the rejection of same claims in section 13 above.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20050007296 (Endo) as applied to claim 1 above, and further in view of US 6236333 (King).
Regarding claims 13 and 14, these claims are rejected as unpatentable over Wuidart in view of King because of the same reasons as stated in the rejection of same claims in section 14 above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20050007296 (Endo) as applied to claim 1 above, and further in view of US 20070001814 (Steinke).
Regarding claim 15, this claim is rejected as unpatentable over Wuidart in view of Steinke because of the same reasons as stated in the rejection of same claim in section 15 above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20050007296 (Endo) as applied to claim 1 above, and further in view of US 20150332072 (Herrick).
Regarding claim 16, Wuidart does not teach “wherein the controller is configured to generate a haptic signal having an amplitude, frequency and/or pattern thereof modulated by the distance.”
Herrick in par. 0017 and 0065 - 0066 teaches a system with an RFID tag detection proximity indicator, e.g., a "warmer-colder" proximity indicator. The RFID tag detection proximity indicator will emit a signal which is directly related to the distance thereby providing an indicator to the operator, e.g., getting "warmer" or closer to the RFID tag to be interrogated, or getting "colder" or further away from the RFID tag to be interrogated. The RFID tag detection proximity indicator may be a vibration type indicator (thus generating “a haptic signal”). While teaching that the signal is directly related to the distance, Herrick does not explicitly teach what parameter of the signal is indicative of the distance. However, it appears that a signal like this would normally have such parameters as amplitude, frequency, or pattern, all recited by the claim on alternative basis. Therefore, regardless of which of those parameters is modulated by the distance, as long as any one of them is, it would meet the claim. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Herrick usage of vibration type indicator emitting a signal indicating with one of its parameters how far or close the tag is from the interrogator, in the system of Wuidart and Endo. Doing so would have provided an indication to assists the operator with accurate placement of the RFID scanner, reader or interrogator, within its read range of the RFID tag to be interrogated so that the RFID tag to be interrogated can be accurately read in a rapid and efficient manner (See Herrick, paragraph 0066).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20050007296 (Endo) and US 20150332072 (Herrick) as applied to claim 16 above, and further in view of US 20140080416 (Seo).
Regarding claim 17, Wuidart does not teach “wherein the haptic signal is generated in response to a magnitude of the tuning value exceeding a threshold magnitude.”
Seo in paragraph 0125 teaches generating vibration (“the haptic signal is generated”) when a distance between two devices becomes equal to or greater than a threshold distance (“in response to a … [distance] exceeding a threshold [distance]”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize suggested by Seo generation of vibration in response to the distance between the devices exceeding a threshold distance, in the system of Wuidart. Doing so would have allowed the user to be notified tacitly when the distance between the interrogator and the transponder becomes larger than certain threshold distance for those cases when that has any importance.
Since in the system of Wuidart the distance and the tuning value of the capacitance 24 are uniquely related, a threshold distance would have corresponded to at least implicit threshold in the capacitance value or in the value of the control signal for the capacitance 24. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that when the distance between the interrogator and the transponder of Wuidart and Seo’s disclosures is increasing and exceeding the threshold value, the value of the capacitance 24 or the control signal controlling the capacitance 24 would have reached and exceeded certain value corresponding to the distance threshold value (“a magnitude of the tuning values exceeding a threshold magnitude”) and this situation would have caused generation of vibration, as is required by the claim.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 6650226 (Wuidart) in view of US 20050007296 (Endo) evidenced by US 20150303997 (Dhayni), or alternatively, in view of US 20180017695 (Wang).
Regarding claim 6, Wuidart does not disclose “wherein the second conductive surface is not coupled to any other near-field device”.
However, Dhayni in paragraph 0007 and FIG 1a shows an example of detuning of an antenna of a reader due to a nearby tag, when reader and nearby tag both resonate at the same frequency, such as 13.56 MHz. The detuning of the resonance frequency of the reader, from its original value, becomes more pronounced as the nearby tag becomes closer to the reader and the coupling factor k increases. Paragraph 0010 and FIG 2a show an example of detuning of an antenna of a reader due to a nearby metal plane. When an NFC antenna coil is close to a metallic object, the generated magnetic field and the antenna inductance and quality factor will change due to induced circulation currents. FIG. 2 shows how the front-end of the reader progressively detunes because of a metallic surface coming closer to the reader. The metallic object has a severe impact on the resonance frequency of the reader.
As may be seen, in both cases (whether it is a nearby tag or a metal plate) there is a similar detuning of the resonance contour of the antenna of the reader. Therefore, since Wuidart’s is specifically designed to determine the distance to the nearby transponder and this determination is based on interaction between the transponder coil and the coil of the terminal 1’, it would inherently be capable of determining the distance to the metal plate since the metal plate will similarly interact with the coil of the terminal 1’ resulting in controllable change in the value of the capacitor 24 and corresponding change in the voltage across the capacitor to be detected by the detector shown in FIG 7 of Wuidart.
In other words, “when the second conductive surface” represented by simply a metal plate “is not coupled to any other near field device”, the terminal 1’ of Wuidart would still operate as disclosed and it is only a matter of calibrating the correspondence between the voltage across the capacitor 24 and the distance to the metal plate.
[W]hen the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978). In this case, claim 6 effectively claims usage of the device to detect the distance to the metal plate. As was shown above, the capability of detecting the distance to the metal plate is inherently present in the device of Wuidart.
Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Alternatively, Wang in FIG 1 with corresponding description teaches inductive sensor 100 capable of determining presence in the generated near-field either metal plate or inductive coil of another device (paragraph 0035). As stated in paragraph 0031, the detection is based on realization that a presence of external electromagnetic structure, such as a target structure 160 moving within the generated electromagnetic near-field of the sensor, disturbs the magnetic field and thus can be detected based on the changes in the measurements of the voltage. Paragraph 0044 and FIG. 4 show an example of the mapping between the detected voltage values and relative positions of the target structure (distance).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, based on suggestion of Wang of the capability of detection of the relative position not only of the inductive coil of another device but also a metal plate, to try this capability (with appropriate calibration of the relationship between the voltage across the capacitor 24 in Wuidart and corresponding distance) in the device of Wuidart with the expectation of success, since, according to the Supreme Court, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. 82 USPQ2d at 1397.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648